Citation Nr: 1107520	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisis, L1-S1, and facet arthritis, L5-S1.

2.  Whether termination of additional compensation benefits for 
dependent child, S.R, effective August 26, 2002, was proper.

3.  Entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veterans Affairs in the 
calculated amount of $3,748.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and December 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In June 2004, the RO reduced the Veteran's 
compensation payments, effective August 26, 2002, due to the loss 
of a dependent child.  In December 2007, the RO increased the 
rating for the Veteran's service-connected back disability from 
10 to 20 percent disabling, effective April 24, 2007.  In 
September 2010, the Veteran testified before the undersigned at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.  At the hearing the Veteran submitted additional evidence 
in support of his appeal and waived jurisdictional review of the 
evidence by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304(c).

The Board notes that the issue of entitlement to waiver of 
recovery of compensation indebtedness with VA in the calculated 
amount of $3,748.00, is before it because a valid notice of 
disagreement has been filed without a statement of the case 
having been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thus, the Board has listed this issue on the first page of this 
decision.  

In statements dated in June and September 2008, as well as at the 
Board hearing in September 2010, the Veteran raised a claim of 
entitlement to retroactive tuition payments made on behalf of 
another child, S. R., Jr.  In this regard, the Veteran asserts 
that VA paid only one year of tuition for S. R., Jr., and he 
requests to be reimbursed for the remaining years.  As this issue 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does not 
have jurisdiction over it and the matter is referred to the AOJ 
for appropriate action.  

The issue of entitlement to an evaluation in excess of 20 percent 
for spondylosis, L1-S1, and facet arthritis, L5-S1, as well as 
entitlement to waiver of recovery of compensation indebtedness 
with the Department of Veterans Affairs in the calculated amount 
of $3,748.00, are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2002 rating decision granted the Veteran a total 
disability rating based on individual unemployability and basic 
eligibility to Dependents' Educational Assistance (Chapter 35), 
effective from April 3, 1996.

2.  The Veteran's child, S.R., began receiving Dependents' 
Educational Assistance benefits for a period of time beginning 
August 26, 2002; the same period that the Veteran was receiving 
additional compensation benefits on behalf of his dependent 
child, S.R., resulting in a duplication of benefits which is 
barred by law. 


CONCLUSION OF LAW

The discontinuance of the Veteran's additional compensation for 
his dependent child, S.R., for the period during which DEA 
benefits were also paid, effective August 26, 2002, was proper.  
See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In the matter being decided herein, i.e., whether termination of 
additional compensation benefits for dependent child, S.R, 
effective August 26, 2002, was proper, the Board has determined 
that there is no legal entitlement to the claimed benefit as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 (2004).  
Thus, as there is no dispute as to the underlying facts of this 
case, and as the Board has denied the claim as a matter of law, 
the notice provisions and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties to 
obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as the Board finds that there is no reasonable 
possibility that any further assistance would aid the appellant 
in substantiating this claim.  38 U.S.C.A. §§ 5102, 5103 and 
5103A; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to be 
avoided). Accordingly, it is not prejudicial for the Board to 
decide the matter without further development.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, the Veteran was provided VCAA 
notice with respect to this issue by letter dated in April 2008.



II.  Analysis

The pertinent facts of this claim are not in dispute and show 
that in February 2002, the RO granted the Veteran's claim of 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities, effective 
from April 3, 1996.  The RO also noted as an inferred issue that 
basic eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 had been established, effective from April 3, 
1996.

In November 2002, the Veteran, on behalf of his dependent child, 
S.R. (as well as his dependent child, J.Y.), applied for 
Dependents' Educational Assistance.  That application was 
subsequently approved, and effective from August 26, 2002, the 
Veteran's child S.R. was awarded Chapter 35 benefits.  
Concurrently, the Veteran received additional dependency 
compensation on behalf of S.R.

In December 2003, the RO notified the Veteran that it was 
proposing to remove his dependent child, S.R., from his 
compensation award effective August 25, 2002, based on evidence, 
i.e., notification from the education center, that his son, S.R. 
began receiving Chapter 35 Education benefits effective August 
26, 2002.  

The Veteran has asserted in various written statements that he 
had been given the wrong information from a VA representative who 
told him that there wouldn't be any problem collecting both 
benefits.  He added that he was not trying to get anything more 
than he thought he was entitled to.  

At the outset, as noted above, the Veteran was notified by letter 
dated in December 2003 of the RO's intent to remove S.R., from 
his compensation award thereby reducing his compensation payments 
effective retroactively to August 26, 2002.  In this letter, the 
Veteran was informed that the reason for the proposed action was 
that the law states that dependents who begin receiving Chapter 
35 benefits become ineligible to be continued on a veteran's 
award.  The letter also informed the Veteran that he had 60 days 
to present additional evidence on the matter and/or request a 
personal hearing.  Thus, it appears that the RO complied with all 
of the requirements of 38 C.F.R. § 3.105(e),(h) in this notice.  
That is, the Veteran was provided with the material facts and 
reasons for the reduction, notified of his rights, and was given 
an opportunity for a hearing and time to respond.  Id.  Finally, 
the reduction action which took place in June 2004 was made no 
sooner than permitted by current law and regulations ("the last 
day of the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e),(h).  Accordingly, the Board finds that the reduction of 
the Veteran's compensation award due to the removal of S.R. as a 
dependent was procedurally proper.  The Board will therefore 
proceed to addressing the underlying merits of the appeal.  

The law provides that the payment of both a dependency allowance 
as part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a duplication 
of benefits that is strictly prohibited after the child has 
elected to receive the latter benefit.  See 38 U.S.C.A. § 3562 
(West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 21.3023 (2010).  Thus, 
in the instant case, once the Veteran's child, S.R., began to 
receive Chapter 35 benefits, effective August 26, 2002, the 
Veteran was no longer entitled to receive a dependency allowance 
for that child.  For this reason, the Board finds that the 
retroactive termination of the benefits was proper.  

The Board recognizes the Veteran's contention that he received 
incorrect information from VA with respect to his eligibility to 
receive both educational benefits and a dependency allowance on 
behalf of his child.  However, as unfortunate as this is, VA is 
unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a particular 
[claimant]."  The Court in Owings also noted that VA would not 
be bound to grant benefits due to administrative error.  It 
follows that since the Veteran's claim fails because of absence 
of legal merit or lack of entitlement under the law, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Termination of additional compensation benefits for dependent 
child, S.R, effective August 26, 2002, was proper.  The appeal is 
denied.


REMAND

The Veteran disagrees with the assigned evaluation of 20 percent 
for spondylosis, L1-S1, and facet arthritis, L5-S1, asserting 
that proper consideration was not given to this disability under 
the Diagnostic Codes for intervertebral disc disease (Code 5243) 
and sciatic nerve impairment (Code 8520).  

In assigning the Veteran a 20 percent rating under Diagnostic 
Code 5237 for limitation of motion of the spine, the RO relied on 
examination findings from a November 2007 examination showing no 
evidence of radiating pain, absent muscle spasm and no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  However, the Veteran testified before the 
Board in September 2010 that magnetic imaging resonance (MRI) 
findings prior to the November 2007 VA examination, as well as 
subsequent to the November 2007 examination, are positive for 
radiculopathy.  In this regard, review of the November 2007 VA 
examination report does not note any MRI or electromyography 
(EMG) findings of record or otherwise indicate that the Veteran's 
claims file had been reviewed.  Moreover, recent medical records 
that the Veteran submitted at the September 2010 hearing reflect 
the Veteran's complaints of worsening symptomatology, to include 
radiculopathy, as well as contain diagnoses of lumbar 
radiculopathy and intervertebral disc displacement.  

In light of the foregoing and the fact that it has been over 
three years since the Veteran was last examined at VA's request, 
the Veteran should be afforded new orthopedic and neurology 
examinations to properly assess the present severity of his 
service-connected spondylosis, L1-S1, and facet arthritis, L5-S1.  
See 38 U.S.C.A. § 5103A(d); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991)(the fulfillment of the 
VA's statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one).

In addition, there appears to be outstanding medical evidence.  
More specifically, the Veteran testified in September 2010 that 
after service he sought treatment for his back most of the time 
from VA, but had also been treated by Kaiser during the rating 
period in question, including emergency room treatment.  A review 
of the claims file for the rating period in question, that is, 
from April 24, 2007, shows that the only Kaiser Permanente record 
on file is a lumbar MRI report dated in January 2009.  Thus, 
although the Veteran testified in September 2010 that he thought 
that VA had his Kaiser records, it does not appear that these 
records are complete.  Also, at the hearing the Veteran's 
representative reported that the Veteran had had a "stint in the 
hospital for incapacitating episodes".  The RO should ensure 
that these records are also on file.  See 38 U.S.C.A. § 5103A(b).

Lastly, the record shows that in August 2004, the Veteran 
requested a waiver of recovery of indebtedness of the 
compensation erroneously paid to him by VA by way of a dependent 
allowance on behalf of his child, S.R., who was concurrently 
receiving Chapter 35 education benefits.  In March 2006, the 
Committee on Waivers and Compromises informed the Veteran that 
his waiver request had been partially granted in the amount of 
$202.00, leaving an outstanding calculated balance of $3748.00.  
By written statement (VA Form 21-4138) dated in April 2006, the 
Veteran said that he was not responsible for (the overpayment) 
and he had trusted the information that he was given by VA a 
representative.  The Board construes this as a timely notice of 
disagreement to the March 2006 decision that partially granted 
the Veteran's request for waiver of the overpayment.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that where a veteran expresses disagreement in writing 
with a decision by an agency of original jurisdiction and the 
agency of original jurisdiction fails to issue a statement of the 
case, the Board should remand the matter for issuance of a 
statement of the case.  Thus, the issue of entitlement to waiver 
of recovery of compensation indebtedness with VA in the 
calculated amount of $3,748.00 must be remanded for issuance of a 
statement of the case.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. §§ 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative a statement of the case (SOC) 
addressing the issue of entitlement to waiver 
of recovery of compensation indebtedness with 
VA in the calculated amount of $3,748.  Along 
with the SOC, furnish to the Veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford them 
the applicable time period for perfecting an 
appeal as to that issue.  The Veteran is 
hereby reminded that to obtain appellate 
jurisdiction of this issue, a timely appeal 
must be perfected.

2.  Take appropriate action to obtain any 
medical evidence not already of record 
concerning the Veteran's back disability, to 
specifically include treatment records from 
Kaiser Permanente from 2007 to present, as 
well as any hospital records for the same 
period.

3.  Schedule the Veteran for VA orthopedic 
and neurological examinations for the purpose 
of evaluating his service-connected 
spondylolisis, L1-S1, and facet arthritis, 
L5-S1.  The claims file must be furnished to 
the examiner for review in connection with 
the examination.  The examination should 
include full range of motion studies 
(utilizing a goniometer), x- rays, and any 
other tests considered necessary by the 
examiner.  The orthopedic examiner should 
provide ranges of motion for the lumbar spine 
reflecting forward flexion, extension, left 
and right lateral flexion, and left and right 
rotation.  In testing range of motion of the 
Veteran's lumbosacral spine, the orthopedic 
examiner should note if the Veteran has any 
additional limitation of motion due to such 
factors as weakness, fatigability, 
incoordination, restricted movement, or pain 
on motion.  The neurological examiner should 
determine the frequency and duration of any 
incapacitating episodes, if any, resulting 
from the Veteran's lumbar spine disability.  
Any other disability, to include any 
neurological disability, resulting from the 
lumbosacral spine disability also should be 
noted.  The medical basis for all opinions 
expressed should also be given.

4.  After undertaking any additional 
development deemed appropriate, and giving 
the Veteran full opportunity to supplement 
the record, adjudicate his pending claims in 
light of any additional evidence added to the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


